Title: From Thomas Jefferson to the General Assembly of Rhode Island and Providence Plantations, 26 May 1801
From: Jefferson, Thomas
To: General Assembly of Rhode Island and Providence Plantations


               
                  Sir
                  Washington May 26. 1801.
               
               I return my grateful thanks to the General assembly of the state of Rhode island & Providence plantations for the congratulations which, on behalf of themselves & their constituents, they have been pleased to express on my election to the chief magistracy of the United States: and I learn with pleasure their approbation of the principles declared by me on that occasion; principles which flowed sincerely from the heart & judgment, and which with sincerity, will be pursued. while acting on them, I ask only to be judged with truth and candour.
               To preserve the peace of our fellow citizens, promote their prosperity, & happiness, reunite opinion, cultivate a spirit of candour, moderation, charity & forbearance towards one another, are objects calling for the efforts & sacrifices of every good man and patriot. our religion enjoins it; our happiness demands it; and no sacrifice is necessary but of passions hostile to both.
               It is a momentous truth, & happily of universal impression on the public mind, that our safety rests on the preservation of our union. our citizens have wisely formed themselves into one nation as to others, and several states as among themselves. to the United nation belongs our external & mutual relations: to each state severally the care of our persons, our property, our reputation, and religious freedom. this wise distribution, if carefully preserved, will prove I trust, from example, that while smaller governments are better adapted to the ordinary objects of society, larger confederations more effectually secure independance, and the preservation of republican government.
               I am sensible of the great interest which your state justly feels in the prosperity of commerce. it is of vital interest also to the states more agricultural, whose produce, without commerce, could not be exchanged. as the handmaid of agriculture therefore, Commerce will be cherished by me both from principle & duty.
               Accept, I beseech you, for the General assembly of the state of Rhode-island and Providence plantations, the homage of my high consideration and respect, and I pray god to have them always in his safe and holy keeping.
               
                  
                     Th: Jefferson
                  
               
            